Citation Nr: 0428141	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  00-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
herniated nucleus pulposus (HNP) of the L5-S1 intervertebral 
disc.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spondylosis of the C3-5 vertebrae.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral calluses of the feet.

4.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hallux valgus with 
degenerative joint disease, left foot.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1978.

This appeal is from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas.

The October 2000 statement of the case in the instant appeal 
noted that VA denied the claims for service connection for 
HNP, cervical spondylosis, and calluses in June 1997.  The 
veteran did not appeal.  For unclear reasons, the RO 
adjudicated these issues de novo rather than as subject to 
prior final decisions.  The October 2000 statement of the 
case included the regulation defining the characteristics of 
evidence necessary to reopen a previously denied claim, but 
then discussed the instant decision on a de novo basis.  

Whereas the Board lacks jurisdiction for de novo review of 
previously denied claims that are not properly reopened, 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167 (1996), the HNP, cervical 
spondylosis and bilateral calluses issues are restated to 
reflect their correct procedural posture.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative avers that VA has not discharged 
its duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002) to 
provide the veteran notice of the information and evidence 
necessary to substantiate his claim and to identify which 
information and evidence, if any, the veteran must submit and 
which VA will attempt to obtain.  In written argument to the 
Board dated August 2004, it is requested that this case be 
remanded to the RO.

In reviewing this case, the Board must note that the 
veteran's claims file contains documents revealing his 
receipt of Social Security disability benefits, but no VA 
action to obtain medical records on which the Social Security 
Administration (SSA) based entitlement to benefits.  Although 
the veteran has responded negatively to VA's requests for 
information about sources of evidence, his December 1998 
statement in support of a claim for pension benefits 
requested VA to obtain medical records from SSA, suggesting 
these federal records comprise information other than is in 
VA medical records.  VA must request them.  38 C.F.R. 
§ 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The content of SSA medical records cannot be known.  
Consequently, in light of 38 C.F.R. § 3.159(c)(2), they must 
be obtained.  Board decisions are routinely vacated by the 
U.S. Court of Appeals for Veterans Claims (Court) for a 
failure to obtain SSA records. 

Regarding the issue of notice and its content, the RO letter 
of December 2001 makes a reference to evidence necessary to 
prove entitlement to presumptive service connection for a 
chronic disease.  The letter stated, regarding "presumptive 
conditions" that, "[f]or most of these conditions, the 
evidence must show that you were diagnosed with the condition 
within one year after you left military service."  Although 
this may seem an expedient condensation of the regulation, it 
is inaccurate and could dissuade the claimant from submitting 
evidence that would show entitlement to a presumption.

Regulation provide, to paraphrase, that the degree of 
disability shown at the time of a diagnosis first made after 
the presumptive period cannot be the basis of presuming that 
the degree of disability required for presumptive service 
connection existed during the presumptive period.  However, 
the regulation further states that "[t]his will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis."  38 C.F.R. § 3.307(c) (2003) (emphasis added).  
A March 2000 RO letter addressing evidence necessary to well 
ground the claim (the prior standard) more correctly 
identified the evidence necessary for presumptive service 
connection in stating that for "most of these conditions, 
you must submit medical evidence . . . which shows the 
condition first appeared within one year of discharge."  

Finally, the August 2002 supplemental statement of the case 
provided the veteran the version of 38 C.F.R. § 3.159 in 
effect before its August 29, 2001, amendment.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Specifically, provide 
the veteran: (a) a VCAA notice letter 
addressing entitlement to service 
connection that informs him that 
presumptive service connection may be 
established with evidence that shows the 
veteran had the required degree of 
disability within the presumptive period, 
see 38 C.F.R. § 3.307(c) (2003) (timing 
of diagnoses for presumptive service 
connection); and (b) notice of the 
information and evidence necessary to 
reopen the previously denied claims for 
service connection for HNP, cervical 
spondylosis, and calluses of the feet.

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
outstanding medical records pertinent to 
the claims on appeal that are not 
currently of record.   

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
appellant that he has a full one-year 
period for response (although VA may 
decide the claim within the one year 
period).  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 2002).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

4.  Readjudicate the claims at issue, 
adjudicating the claims for service 
connection for HNP, cervical spondylosis, 
and calluses of the feet as subject to 
prior denials, and determine whether the 
appellant's claim, or any part of it, may 
now be allowed.  If none may, provide the 
appellant and his representative an 
appropriate supplemental statement, 
including 38 C.F.R. § 3.159 (2003) 
(implementing the VCAA).  Afford an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




